Citation Nr: 1813413	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. B. 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in June 2012. A Statement of the Case (SOC) was issued in April 2014. A substantive appeal (VA Form-9) was filed in April 2014. 

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran is unable to follow and secure substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's claim was received on September 19, 2011.  See VA Form 21-8940.  
He maintained that his service connected PTSD, peripheral neuropathy, and diabetes rendered him unemployable. 

The Veteran is service-connected for PTSD, rated as 100 percent disabling effective August 25, 2017 (50 percent prior to August 25, 2017); diabetes mellitus, type II, rated as 20 percent disabling effective July 20, 2007; diabetic peripheral neuropathy, left upper extremity, rated as 20 percent disabling effective August 25, 2017; diabetic peripheral neuropathy, right upper extremity, rated as 30 percent disabling effective August 25, 2017; diabetic peripheral neuropathy, left lower extremity, rated as 20 percent disabling effective August 5, 2009; and diabetic peripheral neuropathy, right lower extremity, rated as 20 percent disabling effective August 5, 2009.  The Veteran has a combined rating of 80 percent beginning September 19, 2011 and 100 percent beginning August 25, 2017.

Beginning August 25, 2017, the Veteran is in receipt of one disability rated total and additional disabilities independently rated at 60 percent or more for which he is in receipt of special monthly compensation at the housebound rate.  See 38 U.S.C. 1114(s); 38 CFR 3.350(i).  Consequently, the issue of entitlement to a TDIU beginning August 25, 2017 is moot as there is no further duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Prior to August 25, 2017, the schedular criteria for a TDIU have been met under 38 C.F.R. § 4.16(a) based on service connected PTSD and service connected diabetes mellitus, type II with associated peripheral neuropathy affecting the lower extremities.  Thus, the remaining question is whether the Veteran is able to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

The Board finds the preponderance of the evidence establishes that the Veteran was  unemployable due to his service-connected disabilities prior to August 25, 2017. In a private medical opinion, submitted in October 2017, Dr. W. H., rendered the clinical assessment that the Veteran is unable to follow and secure substantially gainfully employment. The rationale being that the Veteran's clinical history of Agent Orange exposure with associated severe, permanent sensory polyneuropathy has resulted in a deteriorated neurologic condition such that the Veteran is wheelchair bound for most of the day. According to Dr. W. H., due to the Veteran's neurologic condition, there is no reasonable expectation that he will be able to sustain employment in the future.  In addition, the Board notes that the Veteran's service connected PTSD significantly impacts his occupational functioning.  Thus, the Board is persuaded that the Veteran is not capable of performing the physical and mental acts required by employment due to service connected disabilities.  Based on the foregoing evidence, entitlement to a TDIU is warranted. 

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 25, 2017 is granted subject to the laws and regulations governing payment of monetary awards. 



___________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


